***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
             ZAIDA MELENDEZ v. SPIN CYCLE
                   LAUNDROMAT, LLC
                      (AC 41410)
                        Lavine, Moll and Beach, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendant for negligence
   in connection with an incident in which she suffered a broken toe when
   a table on which she was folding clothes in the defendant’s laundromat
   collapsed on her foot. The jury returned a verdict for the defendant.
   The plaintiff thereafter filed a motion to set aside the verdict, claiming,
   inter alia, that the trial court improperly allowed the defendant to present
   evidence of the condition of the table prior to the incident, and to
   question her regarding her disability and prior work history. The trial
   court denied the motion to set aside the verdict, determining that the
   evidence regarding the defendant’s prior safety experience with laundry
   folding tables and the plaintiff’s prior work history were relevant to
   issues of liability and damages, respectively, and were thus properly
   admitted into evidence. The trial court thereafter rendered judgment
   for the defendant, from which the plaintiff appealed to this court. Held
   that the trial court properly denied the plaintiff’s motion to set aside
   the verdict and rendered judgment for the defendant; the claims raised
   by the plaintiff in this court essentially having been the same as those she
   raised before the trial court, which thoroughly addressed the arguments
   raised in this appeal, this court adopted the trial court’s well reasoned
   memorandum of decision as a proper statement of the facts and applica-
   ble law on the issues.
          Argued January 30—officially released March 26, 2019

                             Procedural History

  Action to recover damages for the defendant’s alleged
negligence, and for other relief, brought to the Superior
Court in the judicial district of New Britain and tried
to the jury before Wiese, J.; verdict for the defendant;
thereafter, the court denied the plaintiff’s motion to set
aside the verdict and for a new trial, and rendered
judgment in accordance with the verdict, from which
the plaintiff appealed to this court. Affirmed.
  Kevin C. Ferry, with whom was Monique S. Foley,
for the appellant (plaintiff).
   Andrew B. Ranks, for the appellee (defendant).
                           Opinion

   PER CURIAM. The plaintiff, Zaida Melendez, appeals
from the judgment of the trial court denying her motion
to set aside the jury verdict rendered in favor of the
defendant, Spin Cycle Laundromat, LLC. On appeal, the
plaintiff claims that the trial court erred in (1) allowing
the defendant to present evidence of the condition of
the laundry folding table prior to its collapse, (2)
allowing the defendant to question the plaintiff regard-
ing her disability, and (3) denying the motion to set aside
the verdict. We affirm the judgment of the trial court.
   The following facts, which the jury reasonably could
have found, and procedural history underlie the appeal
to this court. The defendant is a company that maintains
a laundromat business in New Britain. On October 27,
2014, the plaintiff visited the defendant’s business with
her husband in order to do laundry. At approximately
9 p.m., while the plaintiff was folding clothes on a table
in the defendant’s laundromat, the table suddenly col-
lapsed on the plaintiff’s right foot. As a result, the plain-
tiff sustained a fracture to her right big toe. The plaintiff
commenced an action against the defendant alleging
that the collapse of the table and her injuries were a
direct result of the defendant’s negligence. The defen-
dant denied the allegations and brought special
defenses alleging negligence on the part of the plaintiff.
The parties stipulated, among other things, that ‘‘the
defendant [did] not blame the plaintiff in any way for
her injuries.’’ At trial, the jury returned a general verdict
in favor of the defendant on November 30, 2017. On
December 8, 2017, the plaintiff filed a motion to set
aside the verdict. On February 26, 2018, the trial court
denied the plaintiff’s motion, and she appealed.
   The claims the plaintiff makes in this court are essen-
tially the same claims she raised in the trial court in
her motion to set aside the verdict. The plaintiff first
raises two evidentiary claims: (1) the trial court erred
in allowing the defendant to present evidence of the
condition of the table prior to the incident; and (2) the
trial court improperly allowed the defendant to question
the plaintiff regarding her disability and prior work
history. The trial court rejected these claims, conclud-
ing that evidence regarding the defendant’s prior safety
experience with laundry folding tables and the plain-
tiff’s prior work history were relevant to issues of liabil-
ity and damages, respectively, and were thus properly
admitted into evidence. The trial court additionally
rejected the plaintiff’s claim that the verdict was against
the weight of the evidence, shocked the sense of justice,
or was based on partiality, prejudice, mistake, or cor-
ruption because it found no support in the record for
such a claim. We have examined the record on appeal,
the briefs and arguments of the parties, and conclude
that the judgment of the trial court should be affirmed.
   Because the trial court’s memorandum of decision
as to the plaintiff’s motion to set aside the verdict thor-
oughly addresses the arguments raised in this appeal,
we adopt that court’s well reasoned decision as a proper
statement of the applicable facts and law on the issues.
Melendez v. Spin Cycle Laundromat, LLC, Superior
Court, judicial district of New Britain, Docket No. CV-
XX-XXXXXXX-S (February 26, 2018) (reprinted at 188
Conn. App.        ,    A.3d      ). It would serve no useful
purpose for this court to engage in any further discus-
sion. See, e.g., D’Attilo v. Statewide Grievance Commit-
tee, 329 Conn. 624, 632, 188 A.3d 727 (2018); Fisk v. BL
Cos., 185 Conn. App. 671, 673, 198 A.3d 160 (2018);
Smith v. BL Cos., 185 Conn. App. 656, 659, 198 A.3d
150 (2018).
  The judgment is affirmed.